DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33-35, 38, 41, 43, 47, 49, 50-53, and 57 are objected to because of the following informalities:
Regarding claim 33: in lines 5-6 and 12, “said blood glucose levels” should read “said plurality of blood glucose levels” for clarity of antecedent basis. In lines 8-9, “the blood glucose level” should read “a blood glucose level” for clarity of antecedent basis. In line 18, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. 
Regarding claim 34: in lines 2-3, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. In line 4, “said blood glucose levels” should read “said plurality of blood glucose levels” for clarity of antecedent basis.
Regarding claim 35: in lines 2-3, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. In line 4, “said blood glucose levels” should read “said plurality of blood glucose levels” for clarity of antecedent basis.
Regarding claim 38: in lines 4-5 and 8-9, “the blood glucose levels” should read “the plurality of blood glucose levels” for clarity of antecedent basis.
Regarding claim 41, “this said dose” in line 4 should read “said calculated dose” for clarity of antecedent basis. 
Regarding claim 43: in line 6, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis.
Regarding claim 47: in lines 2-3, “a content of a blood component” should read “the content of the blood component” for clarity of antecedent basis. 
Regarding claim 49: in lines 6 and 10, “said blood glucose levels” should read “said plurality of blood glucose levels” for clarity of antecedent basis. In line 8, “the blood glucose level” should read “a blood glucose level” for clarity of antecedent basis. In line 19, “an imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. 
Regarding claim 50: in line 2, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. In line 3, “said blood glucose values” should read “said plurality of blood glucose levels” for clarity of antecedent basis. 
Regarding claim 51: in line 2, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. In line 3, “said blood glucose values” should read “said plurality of blood glucose levels” for clarity of antecedent basis.
Regarding claim 52: in line 2, “a glycaemic imbalance state” should read “the glycaemic imbalance state” for clarity of antecedent basis. In line 3, “said blood glucose values” should read “said plurality of blood glucose levels” for clarity of antecedent basis.
Regarding claim 53: in line 2, “a warning signal” should read “the warning signal” for clarity of antecedent basis. 
Regarding claim 57: in line 5, “activity” should read “the physical activity” for clarity of antecedent basis. In line 8, “a glycaemic imbalance phase” should read “the glycaemic imbalance phase”. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36-46 and 49-58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 36, lines 2-4 claim a processor configured for, on receipt of a warning signal, deactivating the processing circuit so as to bring an end to the balance phase. However, claim 33 (lines 17-18) indicates that the warning signal is emitted when a glycaemic imbalance phase is detected, i.e. when the balance phase has already ended. For purposes of examination, “deactivating said processing circuit so as to bring an end to the balance phase, and” in lines 3-4 of claim 36 will be read as, “deactivating said processing circuit, and”.
Regarding claim 37, it is unclear if the limitation “blood glucose values” in line 4 is referring to the plurality of blood glucose levels introduced in claim 33 (lines 3-4). For purposes of examination, this limitation will be read as “the plurality of blood glucose levels”. 
Regarding claim 40, the limitation “the information” in line 3 lacks antecedent basis. For purposes of examination, this limitation will be read as “information”.
Regarding claim 41, the limitation “said insulin injector” (lines 2-3) lacks antecedent basis. For purposes of examination, this limitation will be read as “an insulin injector”. 
Regarding claim 42, the limitation “the activity” (line 3) lacks antecedent basis. For purposes of examination, this limitation will be read as “activity”. 
Regarding claim 45, the limitation “the location” (line 3) lacks antecedent basis. For purposes of examination, this limitation will be read as “a location”. 
Regarding claim 49, the limitations “the implementation” (line 16), “the results” (line 17), and “the event” (line 19) lack antecedent basis. For purposes of examination, these limitations will be read as “an implementation”, “results”, and “an event”, respectively. 
Regarding claims 50-52 (lines 1-2 of each claim) and 57 (line 6), the limitation “the analysis step” lacks antecedent basis. For purposes of examination, line 15 in claim 1 will be read as “- an analysis step, wherein detection of a glycaemic imbalance state in the”. 
Regarding claim 53, the limitation “the titration phase” in lines 3-4 lacks antecedent basis. For purposes of examination, this limitation will be read as “a titration phase”. Additionally, lines 2-3 recite “a step of stopping the glycemic balance phase” upon receipt of the warning signal. However, claim 49 (lines 19-20) indicates that the warning signal is emitted when a glycaemic imbalance phase is detected, i.e. when the balance phase has already stopped. Therefore, for purposes of examination, “a step of stopping the glycaemic balance phase, followed by a step of initializing the titration” in lines 2-4 of claim 53 will be read as, “a step of initializing the titration”.
Regarding claim 55, the limitations “a second communication” (lines 1-2), “the information” (line 2), “said dose” (line 2), and “said insulin injector” (line 3) lack antecedent basis. For purposes of examination, these limitations will be read as “a communication”, “information”, “a dose”, and “an insulin injector”, respectively. 
Regarding claim 57, the limitation “the physical activity” lacks antecedent basis. For purposes of examination, this limitation will be interpreted as “a physical activity”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-37, 47-56, and 58 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mastrototaro et al. (US 20080269714 A1), hereinafter Mastrototaro.
Regarding claim 33, Mastrototaro teaches a medical device for managing the glycaemic balance of a diabetic patient, said device comprising: - a memory module configured for storing a plurality of blood glucose levels measured during a glycaemic balance phase over a given period of time (par. 0055: "The electrical components 39 sample the sensor signal 16 and store digital sensor values (Dsig) in a memory and then periodically transmit the digital sensor values Dsig from the memory to the controller 12, which is included in the infusion device."), said blood glucose levels measured being relative to a content of a blood component representative of the blood glucose level of said patient (par. 0050: "The glucose sensor system 10 generates a sensor signal 16 representative of blood glucose levels 18 in the body 20"), and - a processing circuit implementing a management rule configured for detecting a glycaemic imbalance state in the patient by comparing said blood glucose levels measured with a threshold value range (fig. 12, par. 0091: "Upon obtaining the measured blood glucose level, the controller 12 determines whether the Target is successfully achieved and maintained (S510)." Par. 0083 describes the Target as being a range between two blood glucose values. In order for controller 12 to determine whether the Target is successfully achieved and maintained (i.e. whether a glycaemic imbalance state is present), said controller must have a processing circuit implementing a management rule.) having an upper blood glucose limit corresponding to a high blood glucose state (upper limit of either the preprandial or postprandial blood glucose ranges disclosed in par. 0083) and a lower blood glucose limit corresponding to a low blood glucose state (upper limit of either the preprandial or postprandial blood glucose ranges disclosed in par. 0083), said processing circuit being configured for emitting a warning signal when a glycaemic imbalance state is detected (signal emitted in the controller to trigger step S530 disclosed in fig. 12, par. 0091).
Regarding claim 34, Mastrototaro further teaches said management rule comprises an algorithm configured for detecting a glycaemic imbalance state in the patient when a given percentage of said blood glucose levels measured is not in said threshold value range (the controller is capable of determining whether the blood glucose levels measured are within a threshold range [Target, par. 0083]. If a given percentage [e.g. 100%] of said blood glucose levels measured are not in the Target, then a glycaemic imbalance state will be detected; par. 0091).
Regarding claim 35, Mastrototaro further teaches the management rule comprises an algorithm configured for detecting a glycaemic imbalance state in the patient when the distribution of said blood glucose levels measured over said period of time has a standard deviation above a given threshold deviation (pars. 0109-0110 discuss how the glycaemic imbalance state can be detected in a patient, even when the standard deviation of measured blood glucose values is above a given threshold deviation indicating that no therapy modification should be made).
Regarding claim 36, Mastrototaro further teaches a processor configured for, on receipt of the warning signal: - deactivating said processing circuit so as to bring an end to the balance phase (ending the continued delivery of insulin at a preset basal pattern as in step S520 of fig. 12 is the deactivation of the processing circuit, which occurs when step S530 of fig. 12 begins), and - activating a titration circuit so as to initiate a titration phase for determining a new daily insulin dose (circuit used to execute a titration phase as in step S530; fig. 12).
Regarding claim 37, Mastrototaro further teaches the titration circuit is capable of implementing a dosage rule configured for calculating said new daily insulin dose as a function in particular of blood glucose values and of physiological and/or medical parameters specific to said patient (par. 0091: "Depending on whether the blood glucose is higher or lower than the targeted blood glucose level, more or less insulin will be delivered compared to the existing patient's preset basal rate set in his/her basal pattern.” The insulin dose delivered is a function of the blood glucose levels and the patient’s preset basal rate, which is a medical parameter).
Regarding claim 47, Mastrototaro further teaches a glycaemic probe configured for measuring a content of a blood component representative of the blood glucose level of said patient (glucose sensor in glucose sensor system 10; fig. 1, pars. 0050-0051).
Regarding claim 48, Mastrototaro further teaches said glycaemic probe is configured for carrying out said measurement at regular time intervals (glucose sensor takes readings at the end of basal time intervals; par. 0090).
Regarding claim 49, Mastrototaro teaches a method for managing the glycaemic balance of a diabetic patient, said method carried out by computer means comprising the following steps: - storage of a plurality of blood glucose levels measured during a glycaemic balance phase over a given period of time (par. 0055: "The electrical components 39 sample the sensor signal 16 and store digital sensor values (Dsig) in a memory and then periodically transmit the digital sensor values Dsig from the memory to the controller 12, which is included in the infusion device."), said blood glucose levels measured being relative to a content of a blood component representative of the blood glucose level of said patient (par. 0050: "The glucose sensor system 10 generates a sensor signal 16 representative of blood glucose levels 18 in the body 20”); - comparison of said blood glucose levels measured with a threshold value range (fig. 12, par. 0091: "Upon obtaining the measured blood glucose level, the controller 12 determines whether the Target is successfully achieved and maintained (S510)." Par. 0083 describes the Target as being a range between two blood glucose values. In order for controller 12 to determine whether the Target is successfully achieved and maintained (i.e. whether a glycaemic imbalance state is present), said controller must have a processing circuit implementing a management rule.) having an upper blood glucose limit corresponding to a high blood glucose state (upper limit of either the preprandial or postprandial blood glucose ranges disclosed in par. 0083) and a lower blood glucose level corresponding to a low blood glucose state (signal emitted in the controller to trigger step S530 disclosed in fig. 12, par. 0091); - detection of a glycaemic imbalance state in the patient as a function of the implementation of a management rule analysing the results of said comparison (par. 0091); - in the event of detection of an imbalance state in the patient, emission of a warning signal (signal emitted in the controller to trigger step S530 disclosed in fig. 12, par. 0091).
Regarding claim 50, Mastrototaro further teaches during the analysis step, a glycaemic imbalance state is detected in the patient when a given percentage of said blood glucose values is not in said threshold value range (the controller is capable of determining whether the blood glucose levels measured are within a threshold range [Target; par. 0083]. If a given percentage [e.g. 100%] of said blood glucose levels measured are not in the Target, then a glycaemic imbalance state will be detected; par. 0091).
Regarding claim 51, Mastrototaro further teaches during the analysis step, a glycaemic imbalance state is detected in the patient when more than 50% of said blood glucose values are not in said threshold value range (Mastrototaro teaches a device wherein a glycaemic imbalance will be detected if 100% [which is >%50] of the blood glucose values taken are not in the threshold value range; par. 0091).
Regarding claim 52, Mastrototaro further teaches during the analysis step, a glycaemic imbalance state is detected in the patient when more than 66% of said blood glucose values are not in said threshold value range (Mastrototaro teaches a device wherein a glycaemic imbalance will be detected if 100% [which is >%66] of the blood glucose values taken are not in the threshold value range; par. 0091).
Regarding claim 53, Mastrototaro further teaches following the receipt of a warning signal, a step of stopping the glycaemic balance phase, followed by a step of initializing the titration phase, said titration phase comprising a titration step during which a dosage rule is implemented for determining a new daily insulin dose (Mastrototaro teaches a method wherein after a warning signal is registered, S520 is stopped [fig. 12, par. 0091]. S520 comprises the continued delivery of insulin at a preset basal pattern; stopping this step allows for a titration phase [S530] to be initiated, wherein S530 comprises a titration step during which the basal rate is adjusted to within a maximum and/or minimum boundary [fig. 12, par. 0091]. This adjustment necessitates the existence and implementation of a dosage rule for determining a new daily insulin dose).
Regarding claim 54, Mastrototaro further teaches during the titration step, the dosage rule calculates said new daily insulin dose as a function of blood glucose values and of physiological and/or medical parameters specific to said patient (par. 0091: "Depending on whether the blood glucose is higher or lower than the targeted blood glucose level, more or less insulin will be delivered compared to the existing patient's preset basal rate set in his/her basal pattern.” The insulin dose delivered is a function of the blood glucose levels and the patient’s preset basal rate, which is a medical parameter).
Regarding claim 55, Mastrototaro further teaches a second communication of the information relating to said dose actually injected into the body of said patient by said insulin injector (the controller is configured for comparing a calculated dose of insulin with the dose of insulin actually injected into the body, as disclosed in par. 0020: "Alternatively, the controller triggers the alarm when the amount of insulin delivered is not consistent with an expected amount of delivered insulin." To determine the dose delivered, the controller must communicate [directly or indirectly] with an insulin injector.).
Regarding claim 56, Mastrototaro further teaches a control step during which said dose calculated during the titration step is compared with the dose injected into the body of the patient (the controller performs a comparison between the dose delivered and the dose of insulin expected to be delivered, i.e. the calculated dose; par. 0020).
Regarding claim 58, Mastrototaro further teaches a non-transitory computer-readable recording medium on which is recorded a computer program comprising instructions which, when executed by a computer, perform the steps of the method according to Claim 49 (“In the preferred embodiments, the algorithm is stored in the controller's firmware”; par. 0085).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro in view of Karan et al. (US 20120245447 A1), hereinafter Karan.
Regarding claim 38, Mastrototaro teaches said dosage rule is configured for: - decreasing said daily dose when, during a period of at least one day, the mean of the blood glucose levels measured is strictly below said lower blood glucose limit, and - increasing said daily dose when, during a period of at least one day, the mean of the blood glucose levels measured is strictly above said upper blood glucose limit (par. 0090 discloses that the glucose sensor takes readings at the end of basal time intervals. Par. 0081 discloses that the basal rate interval can be as long as 24 hours. If the glucose sensor takes one reading after 24 hours [i.e. a period of at least one day], then the mean of the blood glucose levels measured is the value of that reading. If the measured glucose value is higher than the target, then more insulin will be delivered, and if the measured glucose value is less than the target, then less insulin will be delivered [par. 0091]).
	Mastrototaro fails to teach the increment by which the daily dose increases or decreases is at least one unit.
	Karan teaches an insulin delivery system in which an insulin dose may be adjusted by at least one unit (par. 0395: “The suggested dose of insulin may be adjusted in 1 unit or 0.5 insulin unit increments”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the increment by which the daily insulin dose increases or decreases as taught by Mastrototaro to be at least one unit as taught by Karan as both these inventions and the claimed invention are directed towards medical devices for controlling blood glucose levels through insulin delivery and the references were well-known in the art prior to the effective filing date of the claimed invention. Karan teaches in par. 0395 a medical device wherein an insulin dose can be adjusted in increments of at least 1 unit. Mastrototaro is silent as to the minimum amount by which an insulin dose may be adjusted. One of ordinary skill in the art implementing the dosage rule taught by Mastrototaro would have to choose an increment by which to adjust the insulin dose. Karan teaches that an insulin dose can be adjusted in increments of at least 1 unit. It would therefore have been obvious to one of ordinary skill in the art to have adjusted the insulin doses in Mastrototaro by at least 1 unit as taught by Karan, as doing so would be a simple combination of prior art teachings.
Regarding claim 39, Mastrototaro further teaches a control circuit configured for comparing said calculated dose with the dose injected into the body of said patient (the controller is configured for comparing a calculated dose of insulin with the dose of insulin actually injected into the body, as disclosed in par. 0020: "Alternatively, the controller triggers the alarm when the amount of insulin delivered is not consistent with an expected amount of delivered insulin.").
Regarding claim 40, Mastrototaro further teaches said titration circuit is capable of communicating with an insulin injector in order to recover the information relating to the dose actually injected into the body of said patient by said insulin injector (the controller is configured for comparing a calculated dose of insulin with the dose of insulin actually injected into the body, as disclosed in par. 0020: "Alternatively, the controller triggers the alarm when the amount of insulin delivered is not consistent with an expected amount of delivered insulin." In order to determine the dose delivered, the controller must communicate [directly or indirectly] with an insulin injector.).
Regarding claim 41, Mastrototaro further teaches said titration circuit is capable of communicating with said insulin injector in order to transmit to said injector the information relating to said calculated dose so as to inject this said dose into the body of said patient (par. 0073).
Claim(s) 42-46 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro in view of Rack-Gomer et al. (US 20150289823 A1), hereinafter Rack-Gomer.
Regarding claim 42, Mastrototaro fails to teach at least one activity sensor configured for measuring and supplying information relating to the activity of said patient.
	Rack-Gomer teaches a blood glucose monitoring system (abstract) comprising at least one activity sensor configured for measuring and supplying information relating to the activity of said patient (pars. 0175, 0177).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Mastrototaro to have an activity sensor as taught by Rack-Gomer as both these inventions and the claimed invention are directed towards blood glucose monitoring systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Rack-Gomer teaches in par. 0175 that monitoring activity levels may provide a better understanding of a patient’s blood glucose value trends. It would therefore have been obvious to one of ordinary skill in the art to have modified the device taught by Mastrototaro to have an activity sensor as taught by Rack-Gomer so that the device would be capable of monitoring patient activity levels, thus allowing for a better understanding of a patient’s blood glucose value trends.
Regarding claim 43, Mastrototaro fails to teach said management rule is configured for: - processing said activity information so as to detect at least one disrupting event relating to a change in activity of said patient, and - detecting a glycaemic imbalance state in the patient as a function of said at least one disrupting event. 
	Rack-Gomer teaches a management rule is configured for: - processing activity information so as to detect at least one disrupting event relating to a change in activity of said patient, and - detecting a glycaemic imbalance state in the patient as a function of said at least one disrupting event (par. 0177: “[A] determined activity level indicates that the user has recently performed a significant amount of exercise, and the cause of the rise can be attributed to physical activity rather than overdosing of insulin”; the significant amount of exercise is a disrupting event, and the attribution of the glycaemic imbalance state [“the rise”] to the physical activity is the detection of a glycaemic imbalance state in the patient as a function of said at least one disrupting event).
Rack-Gomer teaches in par. 0175 that monitoring activity levels may provide a better understanding of a patient’s blood glucose value trends. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to have configured the management rule taught by Mastrototaro to process activity information so as to detect at least one disrupting event relating to a change in activity of said patient and to detect a glycaemic imbalance state in the patient as a function of said at least one disrupting event as taught by Rack-Gomer as doing so would result in a better understanding of a patient’s blood glucose value trends. 
Regarding claim 44, the device taught by Mastrototaro in view of Rack-Gomer further teaches said at least one sensor comprises a movement sensor (embodiment wherein the sensor is an accelerometer; par. 0177).
Regarding claim 45, the device taught by Mastrototaro in view of Rack-Gomer teaches said at least one sensor comprises a geolocation probe capable of supplying information relating to the location of said patient (embodiment wherein the sensor supplies GPS data; par. 0177).
Regarding claim 46, the device taught by Mastrototaro in view of Rack-Gomer teaches said at least one sensor is coupled to an internal clock (the glucose sensor taught by Mastrototaro takes readings at the end of basal time intervals; par. 0090. An internal clock is required to mark the basal time intervals. Therefore, the sensor incorporated in the device taught by Mastrototaro in view of Rack-Gomer is at least physically coupled to an internal clock).
Regarding claim 57, Mastrototaro fails to teach the detection step comprises: - measurement of the physical activity of said patient, - detection of at least one disrupting event relating to a change in activity of said patient, in which, during the analysis step, said management rule takes into consideration said at least one disrupting event for detecting a glycaemic imbalance state in the patient.
	Rack-Gomer teaches a detection step comprising: - measurement of the physical activity of a patient (par. 0175), - detection of at least one disrupting event relating to a change in activity of said patient, in which, during an analysis step, a management rule takes into consideration said at least one disrupting event for detecting a glycaemic imbalance state in the patient (par. 0177: “[A] determined activity level indicates that the user has recently performed a significant amount of exercise, and the cause of the rise can be attributed to physical activity rather than overdosing of insulin”; the significant amount of exercise is a disrupting event, and the attribution of the glycaemic imbalance state [“the rise”] to the physical activity is the result of a management rule taking into consideration said at least one disrupting event for detecting a glycaemic imbalance state in the patient).
	Rack-Gomer teaches in par. 0175 that monitoring activity levels may provide a better understanding of a patient’s blood glucose value trends. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Mastrototaro to include measurement of physical activity of a patient and an analysis step in which a management rule takes into consideration the resulting activity information so as to detect at least one disrupting event relating to a change in activity of said patient and to detect a glycaemic imbalance state in the patient as a function of said at least one disrupting event as taught by Rack-Gomer as doing so would result in a better understanding of a patient’s blood glucose value trends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783